—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Suffolk County (Doyle, J.), entered August 25, 1998, as, upon an order of the same court dated April 22, 1998, inter alia, granting those branches of the respective motions of the defendants which were for summary judgment dismissing the complaint insofar as asserted against them, dismissed the complaint.
Ordered that the judgment is affirmed insofar as appealed from, with one bill of costs to the respondents appearing separately and filing separate briefs.
The plaintiff alleges that he tripped over a loose, folded-over floor mat at the entrance/exit to a mall and was thereby injured. However, neither the plaintiff nor anyone else actually saw what the plaintiff tripped over.
After the movants made out a prima facie case for summary judgment, the plaintiff, in opposition to the motion, failed to lay bare his proof and present evidentiary facts sufficient to raise a genuine triable issue of fact. Santucci, J. P., Thompson, Sullivan and Friedmann, JJ., concur.